Citation Nr: 1548377	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-49 410	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES


1.  Entitlement to service connection for hypertension, including as due to service-connected psychiatric disability.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), effective from December 7, 2008.

3.  Entitlement to an effective date earlier than December 7, 2008 for the grant of service connection for PTSD


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from April 1970 to December 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In March 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In an October 2014 decision, the Board granted service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, panic disorder, and a major depressive disorder.  At that time, the Board remanded the Veteran's claims for service connection for erectile dysfunction and hypertension, including as due to a psychiatric disorder, to the AOJ for further development.

In a February 2015 decision, the RO effectuated the Board's decision, granted service connection for PTSD, and assigned an initial rating of 50 percent, effective from December 7, 2008.  The RO also granted service connection for erectile dysfunction as due to PTSD.  That represents a full grant of the benefits sought as to that claim on appeal.

In June 2015, the Veteran submitted a formal claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  The RO sent him a requisite notice letter in July 2015, but the claim has not yet been adjudicated.  The matter of the Veteran's claim for a TDIU is referred to the AOJ for further consideration and adjudication.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMAND

In a June 2015 statement, the Veteran reported that in 1972, after discharge, he was treated by Dr. V.N. for depression, stress, and impotency.  Dr. V.N. also diagnosed high blood pressure, caused by depression and stress.  According to the Veteran, the doctor "did not want to put down" high blood pressure because he felt that treatment for depression and stress would help keep the high blood pressure down.  

In a statement dated in October 2011, and received in July 2015, Dr. V.N., reported that he treated the Veteran in 1972 for impotency, stress and depression.  The Veteran was treated with acupuncture, mental relaxation therapy, and "various medications."  He did not mention hypertension.  VA has a duty to obtain records of treatment reported by private physicians.  

The February 2015 rating decision granted service connection for PTSD and assigned an initial 50 percent rating, effective December 7, 2008.  In June 2015, the Veteran submitted a timely notice of disagreement as to the matters of an initial rating higher than 50 percent for PTSD and an effective date earlier than December 7, 2008 for the grant of service connection for PTSD.  However, the record does not reflect that the RO issued a statement of the case on these issues.  Hence, the Board must remand the matters for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to authorize VA to obtain records of all treatment by Dr. Victor Ng for psychiatric symptoms, impotence and high blood pressure.  Tell the Veteran that, in the alternative, he may submit these records himself.

2.  Ask the physician who provided the February 2015 VA examination to review any newly received records with the remainder of the claims folder, and clarify whether the new records change any aspect of the previous opinions.

3.  Issue a statement of the case regarding entitlement to an initial rating higher than 50 percent for PTSD, and an effective date earlier than December 7, 2008 for the grant of service connection for PTSD.  Do not certify these issues to the Board unless a timely substantive appeal is received.

4.  If any benefit sought on a perfected appeal remains denied, issue a supplemental statement of the case; then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




